 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       CHARLES A. DALE,                                No. 2:17-cv-2410 DB
12                        Plaintiff,
13             v.                                       ORDER
14       NANCY A. BERRYHILL, Acting
         Commissioner of Social Security,
15

16                        Defendant.
17

18            This social security action was submitted to the court without oral argument for ruling on

19   plaintiff’s motion for summary judgment and defendant’s cross-motion for summary judgment.1

20   Plaintiff’s motion argues that the Administrative Law Judge’s treatment of the medical opinion

21   evidence and the testimony of a Vocational Expert were erroneous. For the reasons explained

22   below, plaintiff’s motion is granted, the decision of the Commissioner of Social Security

23   (“Commissioner”) is reversed, and the matter is remanded for further proceedings consistent with

24   this order.

25   ////

26   ////

27
     1
28     Both parties have previously consented to Magistrate Judge jurisdiction in this action pursuant
     to 28 U.S.C. § 636(c). (See ECF Nos. 3 & 9.)
                                                     1
 1                                    PROCEDURAL BACKGROUND

 2           In October of 2013, plaintiff filed an application for Disability Insurance Benefits (“DIB”)

 3   under Title II of the Social Security Act (“the Act”) alleging disability beginning on December

 4   15, 2010. (Transcript (“Tr.”) at 39, 199-205.) Plaintiff’s alleged impairments included cervical

 5   arthritis, bipolar disorder. (Id. at 98.) Plaintiff’s application was denied initially, (id. at 121-24),

 6   and upon reconsideration. (Id. at 131-34.)

 7           Thereafter, plaintiff requested a hearing and a hearing was held before an Administrative

 8   Law Judge (“ALJ”) on February 1, 2016. (Id. at 54-96.) Plaintiff was represented by an attorney

 9   and testified at the administrative hearing. (Id. at 54-56.) In a decision issued on April 5, 2016,

10   the ALJ found that plaintiff was not disabled. (Id. at 49.) The ALJ entered the following

11   findings:

12                   1. The claimant meets the insured status requirements of the Social
                     Security Act through December 31, 2016.
13
                     2. The claimant has not engaged in substantial gainful activity
14                   since December 15, 2010, the alleged onset date (20 CFR 404.1571
                     et seq.).
15
                     3. The claimant has the following severe impairments: cervical
16                   osteoarthritis, ischemic heart disease, and anxiety disorder (20 CFR
                     404.1520(c)).
17
                     4. The claimant does not have an impairment or combination of
18                   impairments that meets or medically equals the severity of one of
                     the listed impairments in 20 CFR Part 404, Subpart P, Appendix 1
19                   (20 CFR 404.1520(d), 404.1525 and 404.1526).
20                   5. After careful consideration of the entire record, the undersigned
                     finds that the claimant has the residual functional capacity to
21                   perform light work as defined in 20 CFR 404.1567(b).
                     Specifically, the claimant could lift and/or carry ten pounds
22                   frequently, twenty pounds occasionally; he could sit for six hours
                     out of an eight-hour workday; he could stand and/or walk for six
23                   hours out of an eight-hour workday; he is not to do any overhead
                     reaching; he is to avoid all exposure to hazards such as unprotected
24                   heights and operating dangerous machinery; he is limited to a
                     workplace with occasional changes; and he is to have only
25                   occasional interactions with the public and coworkers.
26                   6. The claimant is capable of performing past relevant work as a
                     shipping clerk. This work does not require the performance of
27                   work-related activities precluded by the claimant’s residual
                     functional capacity (20 CFR 404.1565).
28
                                                          2
 1                     7. In the alternative, considering the claimant’s age, education,
                       work experience, and residual functional capacity, there are other
 2                     jobs that exist in significant numbers in the national economy that
                       the claimant also can perform (20 CFR 404.1569 and 404.1569(a)).
 3
                       8. The claimant has not been under a disability, as defined in the
 4                     Social Security Act, from December 15, 2010, through the date of
                       this decision (20 CFR 404.1520(f)).
 5

 6   (Id. at 41-49.)

 7           On October 12, 2017, the Appeals Council denied plaintiff’s request for review of the

 8   ALJ’s April 5, 2016 decision. (Id. at 1-5.) Plaintiff sought judicial review pursuant to 42 U.S.C.

 9   § 405(g) by filing the complaint in this action on November 15, 2017. (ECF No. 1.)

10                                            LEGAL STANDARD

11           “The district court reviews the Commissioner’s final decision for substantial evidence,

12   and the Commissioner’s decision will be disturbed only if it is not supported by substantial

13   evidence or is based on legal error.” Hill v. Astrue, 698 F.3d 1153, 1158-59 (9th Cir. 2012).

14   Substantial evidence is such relevant evidence as a reasonable mind might accept as adequate to

15   support a conclusion. Osenbrock v. Apfel, 240 F.3d 1157, 1162 (9th Cir. 2001); Sandgathe v.

16   Chater, 108 F.3d 978, 980 (9th Cir. 1997).

17           “[A] reviewing court must consider the entire record as a whole and may not affirm

18   simply by isolating a ‘specific quantum of supporting evidence.’” Robbins v. Soc. Sec. Admin.,

19   466 F.3d 880, 882 (9th Cir. 2006) (quoting Hammock v. Bowen, 879 F.2d 498, 501 (9th Cir.

20   1989)). If, however, “the record considered as a whole can reasonably support either affirming or

21   reversing the Commissioner’s decision, we must affirm.” McCartey v. Massanari, 298 F.3d

22   1072, 1075 (9th Cir. 2002).

23           A five-step evaluation process is used to determine whether a claimant is disabled. 20

24   C.F.R. § 404.1520; see also Parra v. Astrue, 481 F.3d 742, 746 (9th Cir. 2007). The five-step

25   process has been summarized as follows:

26                     Step one: Is the claimant engaging in substantial gainful activity? If
                       so, the claimant is found not disabled. If not, proceed to step two.
27

28   ////
                                                          3
 1                  Step two: Does the claimant have a “severe” impairment? If so,
                    proceed to step three. If not, then a finding of not disabled is
 2                  appropriate.

 3                  Step three: Does the claimant’s impairment or combination of
                    impairments meet or equal an impairment listed in 20 C.F.R., Pt. 404,
 4                  Subpt. P, App. 1? If so, the claimant is automatically determined
                    disabled. If not, proceed to step four.
 5
                    Step four: Is the claimant capable of performing his past work? If
 6                  so, the claimant is not disabled. If not, proceed to step five.

 7                  Step five: Does the claimant have the residual functional capacity to
                    perform any other work? If so, the claimant is not disabled. If not,
 8                  the claimant is disabled.

 9   Lester v. Chater, 81 F.3d 821, 828 n.5 (9th Cir. 1995).

10           The claimant bears the burden of proof in the first four steps of the sequential evaluation

11   process. Bowen v. Yuckert, 482 U.S. 137, 146 n. 5 (1987). The Commissioner bears the burden

12   if the sequential evaluation process proceeds to step five. Id.; Tackett v. Apfel, 180 F.3d 1094,

13   1098 (9th Cir. 1999).

14                                            APPLICATION

15           Plaintiff’s pending motion asserts the following two principal claims: (1) the ALJ’s

16   treatment of the medical opinion evidence constituted error; and (2) the Vocational Expert’s

17   testimony conflicted with the Dictionary of Occupational Titles.2 (Pl.’s MSJ (ECF No. 12) at 9-

18   17.3)

19   I.      Medical Opinion Evidence

20           The weight to be given to medical opinions in Social Security disability cases depends in

21   part on whether the opinions are proffered by treating, examining, or non-examining health

22   professionals. Lester, 81 F.3d at 830; Fair v. Bowen, 885 F.2d 597, 604 (9th Cir. 1989). “As a

23   general rule, more weight should be given to the opinion of a treating source than to the opinion

24   of doctors who do not treat the claimant[.]” Lester, 81 F.3d at 830. This is so because a treating

25
     2
       Although plaintiff’s motion purports to assert three separate claims, the court has combined two
26   of those claims into a single claim challenging the ALJ’s treatment of the medical opinion
     evidence for purposes of clarity and efficiency.
27

28
     3
       Page number citations such as this one are to the page number reflected on the court’s CM/ECF
     system and not to page numbers assigned by the parties.
                                                       4
 1   doctor is employed to cure and has a greater opportunity to know and observe the patient as an

 2   individual. Smolen v. Chater, 80 F.3d 1273, 1285 (9th Cir. 1996); Bates v. Sullivan, 894 F.2d

 3   1059, 1063 (9th Cir. 1990).

 4             The uncontradicted opinion of a treating or examining physician may be rejected only for

 5   clear and convincing reasons, while the opinion of a treating or examining physician that is

 6   controverted by another doctor may be rejected only for specific and legitimate reasons supported

 7   by substantial evidence in the record. Lester, 81 F.3d at 830-31. “The opinion of a nonexamining

 8   physician cannot by itself constitute substantial evidence that justifies the rejection of the opinion

 9   of either an examining physician or a treating physician.” (Id. at 831.) Finally, although a

10   treating physician’s opinion is generally entitled to significant weight, “‘[t]he ALJ need not

11   accept the opinion of any physician, including a treating physician, if that opinion is brief,

12   conclusory, and inadequately supported by clinical findings.’” Chaudhry v. Astrue, 688 F.3d 661,

13   671 (9th Cir. 2012) (quoting Bray v. Comm’r of Soc. Sec. Admin., 554 F.3d 1219, 1228 (9th Cir.

14   2009)).

15             A.     Dr. David Mach

16             Plaintiff challenges the ALJ’s treatment of the opinion offered by Dr. David Mach, a

17   treating physician. (Pl.’s MSJ (ECF No. 12) at 14-17.) On June March 18, 2015, Dr. Mach

18   completed a Treating Physician Questionnaire and a Mental Residual Functional Capacity

19   Questionnaire. (Tr. at 853-60.) Although the ALJ’s decision did not summarize Dr. Mach’s

20   opinion, Dr. March opined that plaintiff was limited in various respects. For example, Dr. Mach
21   opined that plaintiff was incapable of even low stress jobs. (Id. at 854.) Could only stand/walk

22   for less than two hours in an 8-hour workday. (Id. at 855.) And that plaintiff’s ability to deal

23   with normal work stress was seriously limited. (Id. at 858.)

24             The ALJ afforded Dr. Mach’s opinion “little weight” stating that the opinion was

25                    . . . not supported by objective evidence and it is inconsistent with
                      the record as a whole. Dr. Mach primarily summarized in the
26                    treatment notes the claimant’s subjective complaints, diagnoses, and
                      treatment, but he did not provide objective clinical or diagnostic
27                    findings to support the functional assessment.
28   (Id. at 46.) The ALJ went on to assert that the “opinion is inconsistent with the objective findings
                                                        5
 1   already discussed above in this decision, which show mostly negative physical findings, and

 2   normal mental health evaluations.” (Id.)

 3                   To say that medical opinions are not supported by sufficient
                     objective findings or are contrary to the preponderant conclusions
 4                   mandated by the objective findings does not achieve the level of
                     specificity . . . required, even when the objective factors are listed
 5                   seriatim. The ALJ must do more than offer his conclusions. He must
                     set forth his own interpretations and explain why they, rather than
 6                   the doctors’, are correct.
 7   Embrey v. Bowen, 849 F.2d 418, 421-22 (9th Cir. 1988); see also Tackett v. Apfel, 180 F.3d

 8   1094, 1102 (9th Cir. 1999) (“The ALJ must set out in the record his reasoning and the evidentiary

 9   support for his interpretation of the medical evidence.”); McAllister v. Sullivan, 888 F.2d 599,

10   602 (9th Cir. 1989) (“Broad and vague” reasons for rejecting the treating physician’s opinion do

11   not suffice).

12           Moreover, it cannot be said that plaintiff’s mental health evaluations were normal. An

13   August 31, 2012 exam revealed “symptoms . . . consistent with bipolar disorder, and a significant

14   paranoia[.]” (Id. at 1276.) On November 14, 2013, plaintiff’s mood was euphoric with slightly

15   rapid speech. (Id. at 1277.) On January 7, 2013, plaintiff presented with an increased rate of

16   speech, “anxious, pleading at times.” (Id. at 1250.)

17           On November 26, 2013, it was noted that plaintiff “Appears intensely angry at times[.]”

18   (Id. at 1268.) On December 1, 2014, plaintiff was “Tearful at times.” (Id. at 1246.) On

19   November 25, 2015, plaintiff was noted to have “Pressured Speech,” and be in a state of

20   “Emotional upheaval, Mood and affect disjoint.” (Id. at 1378.)
21           The ALJ also supported assigning little weight to Dr. Mach’s opinion by noting that “Dr.

22   Mach is not both a physical medicine and mental health expert.” (Id. at 46.) It is true that the

23   opinion of a medical specialist regarding the specialist’s area of expertise is “given more weight

24   than the opinions of a nonspecialist.” Smolen v. Chater, 80 F.3d 1273, 1285 (9th Cir. 1996).

25   However, that Dr. Mach is not a specialist is not a legitimate reason to discredit his opinion. It is

26   not uncommon for doctors to treat both physical and mental health symptoms or to opine as to
27   their patient’s limitations in both respects.

28   ////
                                                        6
 1            The final reason given by the ALJ for affording Dr. Mach’s opinion little weight was the

 2   ALJ’s finding that the opinion was “inconsistent with the claimant’s admitted activities of daily

 3   living[.]” (Tr. at 47.)

 4                    The critical differences between activities of daily living and
                      activities in a full-time job are that a person has more flexibility in
 5                    scheduling the former than the latter, can get help from other persons
                      . . . and is not held to a minimum standard of performance, as she
 6                    would be by an employer. The failure to recognize these differences
                      is a recurrent, and deplorable, feature of opinions by administrative
 7                    law judges in social security disability cases.
 8   Bjornson v. Astrue, 671 F.3d 640, 647 (7th Cir. 2012).

 9            For the reasons stated above, the court finds that the ALJ failed to offer specific and

10   legitimate, let alone clear and convincing, reasons for rejecting Dr. Mach’s opinion. Accordingly,

11   plaintiff is entitled to summary judgment on the claim that the ALJ’s treatment of Dr. Mach’s

12   opinion constituted error.

13            B.      Dr. Jacob Tendler

14            Plaintiff also challenges the ALJ’s treatment of the opinion offered by Dr. Jacob Tendler,

15   a non-examining physician. (Pl.’s MSJ (ECF No. 12) at 9-12.) On December 5, 2013, Dr.

16   Tendler opined that plaintiff had various limitations related to mental impairments. (Tr. at 104-

17   06.) As conceded by defendant, “the ALJ did not appear to have incorporated the doctor’s

18   opinion regarding sustained concentration and persistence limitations” into the ALJ’s residual

19   functional capacity determination, which “appears to be error.” (Def.’s MSJ (ECF No. 19) at 6.)

20   Nonetheless, defendant argues that this error was harmless. (Id.) Having already found that the
21   ALJ committed harmful error with respect to Dr. Mach’s opinion, the court need not reach that

22   issue.

23             Accordingly, the court finds that plaintiff is also entitled to summary judgment on the

24   claim that the ALJ’s treatment of Dr. Tender’s opinion was erroneous.

25                                              CONCLUSION

26            After having found error, “‘[t]he decision whether to remand a case for additional
27   evidence, or simply to award benefits[,] is within the discretion of the court.’”4 Trevizo v.

28   4
         Given the errors already identified the court finds it unnecessary to reach plaintiff’s remaining
                                                          7
 1   Berryhill, 871 F.3d 664, 682 (9th Cir. 2017) (quoting Sprague v. Bowen, 812 F.2d 1226, 1232

 2   (9th Cir. 1987)). A case may be remanded under the “credit-as-true” rule for an award of benefits

 3   where:

 4                   (1) the record has been fully developed and further administrative
                     proceedings would serve no useful purpose; (2) the ALJ has failed to
 5                   provide legally sufficient reasons for rejecting evidence, whether
                     claimant testimony or medical opinion; and (3) if the improperly
 6                   discredited evidence were credited as true, the ALJ would be
                     required to find the claimant disabled on remand.
 7

 8   Garrison v. Colvin, 759 F.3d 995, 1020 (9th Cir. 2014).

 9            Even where all the conditions for the “credit-as-true” rule are met, the court retains

10   “flexibility to remand for further proceedings when the record as a whole creates serious doubt as

11   to whether the claimant is, in fact, disabled within the meaning of the Social Security Act.” Id. at

12   1021; see also Dominguez v. Colvin, 808 F.3d 403, 407 (9th Cir. 2015) (“Unless the district court

13   concludes that further administrative proceedings would serve no useful purpose, it may not

14   remand with a direction to provide benefits.”); Treichler v. Commissioner of Social Sec. Admin.,

15   775 F.3d 1090, 1105 (9th Cir. 2014) (“Where . . . an ALJ makes a legal error, but the record is

16   uncertain and ambiguous, the proper approach is to remand the case to the agency.”).

17            Here, plaintiff argues that the court should “remand for further proceedings.” (Pl.’s MSJ

18   (ECF No. 12) at 17.) The court agrees.

19            Accordingly, IT IS HEREBY ORDERED that:

20            1. Plaintiff’s motion for summary judgment (ECF No. 12) is granted;
21            2. Defendant’s cross-motion for summary judgment (ECF No. 19) is denied;

22            3. The Commissioner’s decision is reversed;

23   ////

24   ////

25
     claim. See Janovich v. Colvin, No. 2:13-cv-0096 DAD, 2014 WL 4370673, at *7 (E.D. Cal.
26   Sept. 2, 2014) (“In light of the analysis and conclusions set forth above, the court need not
     address plaintiff’s remaining claims of error.”); Manning v. Colvin, No. CV 13-4853 DFM, 2014
27   WL 2002213, at *2 (C.D. Cal. May 15, 2014) (“Because the Court finds that the decision of the
28   ALJ must be reversed on the basis of the stooping limitation, the Court need not address
     Plaintiff’s remaining contentions.”).
                                                        8
 1           4. This matter is remanded for further proceedings consistent with the order; and

 2           5. The Clerk of the Court shall enter judgment for plaintiff, and close this case.

 3   Dated: March 3, 2019
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20   DLB:6
     DB\orders\orders.soc sec\dale2410.ord
21

22

23

24

25

26
27

28
                                                        9
